Citation Nr: 1710569	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder specifically claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.
 
5.  Entitlement to service connection for a left leg disability. 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to December 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

On March 19, 2015, VA's Deputy General Counsel for Legal Policy issued guidance on the issue of whether the Board may advance a case on the docket due to a Veteran Law Judge's impending retirement.  OGC concluded that the Board is not precluded from advancing cases on the docket under 38 U.S.C. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of Veterans Law Judge's pending retirement.  

In advancing a case on the docket due to an impending Veterans Law Judge retirement, the Board must consider whether such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic, and in making any determination, the Board should weigh the benefit to the individual claimant(s) for whom advancement is proposed, the impact on other claimants that would result from advancing the cases, and the impact on other claimants that would result if the cases are not advanced and are reassigned to another VLJ to conduct a new hearing prior to rendering a decision.

Although it is VA's policy to adjudicate VA compensation claims in docket order.  The present claim has been advanced in the interest of efficiency and fairness to the Veteran because the VLJ who conducted the Veteran's hearing is retiring.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file currently contains VA treatment notes last dated 2013.  In his March 2016 Board hearing, the Veteran asserted certain diagnoses that are not reflected in the medical evidence on file.  In addition, the Veteran has not been afforded a VA psychiatric examination since August 2011.  Since that time, VA medical records reflect he has asserted additional PTSD stressor incidents that were not addressed in the August 2011 examination report. 

In addition, the Veteran asserts that he has received treatment at the VA medical facilities in Gulf Port, New Orleans, Jackson, and Biloxi since his separation from service.  The record contains medical treatment notes only from the Biloxi VAMC (one dated October 2002, then none until 2010).  The record reflects that treatment records were requested from the New Orleans VAMC with a negative response.  The response, received by the AOJ in December 2011, indicates that "there are no electronic medical treatment notes available for release."  Efforts to obtain the Veteran's asserted VAMC treatment notes have not been exhausted and the duty to assist has not been satisfied.  

On remand, the AOJ is directed to attempt to obtain all missing VA treatment notes, to include: updated VA treatment dated since 2013; any VAMC Jackson treatment notes; any Biloxi VAMC records dated prior to 2010; records from the VAMC Gulfport from the 1980s; and records from the VAMC New Orleans from the 1990s.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

In addition, the Board notes that there medical treatment notes from the Keesler Medical Center on Keesler Air Force Base of record.  On remand, the AOJ should request that the Veteran identify any and all treatment providers for the claims on appeal.  Thereafter, the AOJ should attempt to obtain any identified records that have not already been associated with the claims file, with his assistance if appropriate. 

After updated records are obtained, the Veteran should be afforded new VA examinations to determine the nature and etiology of his asserted acquired psychiatric disability, back disability, bilateral hip disabilities, and left leg disability. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all missing VA treatment notes, to include: updated VA treatment dated since 2013; any VAMC Jackson treatment notes; any Biloxi VAMC records dated prior to 2010; records from the VAMC Gulfport from the 1980s; and records from the VAMC New Orleans from the 1990s.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any germane treatment records that have not already been associated with the claims file.  Then, attempt to obtain any identified records, with his assistance when appropriate, and comply with the provisions of 38 C.F.R. § 3.159(e).
3.  After the development above is completed to satisfaction, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed acquired psychiatric disability, back disability, bilateral hip disabilities, and left leg disability.  All the evidence of record, in the form of electronic records, must be made available to the examiner(s), and the examiner(s) must indicate that these records have been reviewed.  The examiner(s) is asked to carefully consider all of the evidence of record, including the Veteran's personal testimony in the March 2016 Board hearing.

In regard to the musculoskeletal disabilities (back, bilateral hips, left leg), the examiner(s) should state whether there is a current disability and, if so, whether it at least as likely as not had onset in service or is otherwise related to any event or injury in service.  All indicated tests should be conducted in connection with the examination(s).

In regard to the acquired psychiatric disability, the examiner should document all disabilities currently present or noted during the appeal period.  Thereafter, the examiner should opine as to whether it is at least as likely as not any of the named conditions had onset in service or are otherwise related to any event or injury in service.  All indicated tests should be conducted in connection with the examination.

Full rationale should be provided for all opinions offered. 

4.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

